          Case 2:20-cv-00491-AJS Document 73 Filed 06/25/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                        Plaintiff,                        Lead Case No. 2:20-cv-00491-AJS

        v.

 ’47 BRAND, LLC,

                        Defendant.


 BLAIR DOUGLASS,

                        Plaintiff,                        Member Case No. 2:20-cv-00509-AJS

        v.

 BPI SPORTS, LLC,

                        Defendant.


               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass voluntarily dismisses all claims

alleged in the member case, Douglass v. BPI Sports, LLC, Member Case No. 2:20-cv-00509-AJS,

with prejudice, and with each party bearing his or its own costs. Defendant BPI Sports, LLC has

not filed a responsive pleading such that dismissal under Fed. R. Civ. P. 41(a)(1) is appropriate.


                                                   Respectfully Submitted,


 Dated: June 25, 2020                             /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
                                                  Pa. No. 320659
                                                  EAST END TRIAL GROUP LLC
Case 2:20-cv-00491-AJS Document 73 Filed 06/25/20 Page 2 of 3




                               186 42nd St., P.O. Box 40127
                               Pittsburgh, PA 15201
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
         Case 2:20-cv-00491-AJS Document 73 Filed 06/25/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this day, June 25, 2020, a true and correct copy of the foregoing

Notice of Voluntary Dismissal With Prejudice was filed on the Court’s CM/ECF system and will

be served upon all counsel of record. I also certify a true and correct copy will be served upon

counsel for Defendant:

Daniel S. Silverman
Venable LLP
2049 Century Park East, Suite 2300
Los Angeles, CA 90067
(310) 229-0373
dsilverman@venable.com

                                            Respectfully Submitted,

 Dated: June 25, 2020                            /s/ Kevin W. Tucker
                                                 Kevin W. Tucker (He/Him/His)
                                                 Pa. No. 312144
                                                 EAST END TRIAL GROUP LLC
                                                 186 42nd St., P.O. Box 40127
                                                 Pittsburgh, PA 15201
                                                 Tel. (412) 877-5220
                                                 ktucker@eastendtrialgroup.com
